DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Following prior arts are considered pertinent to applicant's disclosure.
US 20120263235 A1 (hereinafter Sugio)
US 20130077871 A1 (hereinafter Lu)
US 20120170648 A1 (hereinafter Chen)
US 20120320969 A1 (hereinafter Zheng)
US20040223657A1 (hereinafter Sugimoto)
US 20130003857 A1 (hereinafter Yu)
US 20110293010 A1 (hereinafter Jeong)
CE9:Unified Merge and AMVP candidates selection (UNI03), Document: JCTVC-F297, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11 6th Meeting: Torino, IT, 14-22 July, 2011 




Claim Objections (Informalities in the Claim)

Claim 1, 4 and 7 are objected to because of the following informalities: Claim 1 recites “the previous quantization parameter is set as the quantization parameter predictor when both of the left and above quantization are unavailable”. Should be changed to “the previous quantization parameter is set as the quantization parameter predictor when both of the left and above quantization parameters are unavailable” (see para 113 of the published specification) Appropriate correction is required. Claim 4 has similar issue.  

Claim 1 also recites the limitation " candidates are motion information of spatial and temporal merge candidate blocks; deriving motion information using a merge index and the merge candidate list; generating a prediction block using the motion information”. For clarity purpose it is advised the motion information is change to motion information of a current block (as described in claim 6). Claim 7 has similar issues



Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. The limitation is already claimed in claim 1 as “the previous quantization parameter is set as the quantization parameter predictor when both of the left and above quantization are unavailable”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating

Claims 1-2, 4 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugio in view of Lu in view of Chen in view of Zheng.

Regarding Claim 1: Sugio teaches 1. A method of decoding [(Fig. 11 & Fig. 10)] video data in merge mode, comprising:		 constructing a merge candidate list using available spatial and temporal merge candidates, wherein the spatial and temporal merge candidates are motion information of spatial and temporal merge candidate blocks [(para 111 & s54 of Fig. 11. In Fig. 6 see Merge block candidate includes Neighbor block {teaches claimed spatial} and co-located merge block {teaches temporal:		 “a merge block from which at least one motion vector and at least one reference picture index value are copied” para 111, motion vector indicates motion information:		 which is indicated by the candidate list}))] :		
deriving motion information using a merge index and the merge candidate list[(para 111 & s55, s53 in Fig. 11)] :	 
generating a prediction block using the motion information[(para 111)] :	generating a residual block by inverse-quantizing a quantized block and by inverse-transforming the inverse quantized block[(unit 202, 203 of Fig.10 and para 106, prediction error is residual block; )] :		 and generating a reconstructed block using the residual block and the prediction block[(para 109, unit 211 of Fig.10, reconstructing/decoding )] , 
Sugio does not explicitly teach wherein the quantization parameter is generated per quantization unit and a minimum size of the quantization unit is adjusted per picture, the quantization parameter is generated using a quantization parameter predictor and a differential quantization parameter, 
wherein the quantization parameter predictor is generated using a left quantization parameter and an above quantization parameter when both of the left and above quantization parameters are available, the quantization parameter predictor is generated using the above quantization parameter and a previous quantization parameter when the left quantization parameter is not available, and the quantization parameter predictor is generated using the left quantization parameter and the previous quantization parameter when the above quantization parameter is not available, and the previous quantization parameter is set as the quantization parameter predictor when both of the left and above quantization are unavailable, and 
wherein available blocks of a left block, an above block, an above-right block and an left-below block are set as available spatial merge candidate blocks, and available above-left block is added as available merger candidate block when at least one of the left block, the above block, the above-right block, and the left-below block is unavailable.
And a quantization parameter and a quantization matrix is used in the inverse-quantization 


However Lu, in the same field of endeavor, teaches 
wherein the quantization parameter predictor is generated using a left quantization parameter and an above quantization parameter when both of the left and above quantization parameters are available, 
 [(para 79-80, 74, Fig.7. 
    PNG
    media_image1.png
    174
    399
    media_image1.png
    Greyscale


QPA, QPB are left and above quantization parameters respectively, please see Fig.7 and para 74)] , 
the quantization parameter predictor is generated using the above quantization parameter and a previous quantization parameter when the left quantization parameter is not available,  [(is taught by Rule 4 in para 79 and the fact in para 80 that when any of QPs are not available use the available QPs. For rule 4, if QPA is not available QP of other block can be used to replace it {para 80}, QP of other block teaches previous quantization parameter because they are previously coded {para 74})] , 
and the quantization parameter predictor is generated using the left quantization parameter and the previous quantization parameter when the above quantization parameter is not available, [(is taught by Rule 4 in para 79 and the fact in para 80 that when any of QPs are not available use the available QPs from other blocks. {para 80}, QP of other block teaches previous quantization parameter because they are previously coded {para 74})] , 
and the previous quantization parameter is set as the quantization parameter predictor when both of the left and above quantization are unavailable, [(is taught by Rule 4 in para 79 and the fact in para 80 that when the QPA/left and QPB/above are not available Rule 4 only have QPc, QP of other block {in this case QPC teaches previous quantization parameter because they are previously coded {para 74})] ,

 and a quantization parameter and a quantization matrix is being used in inverse-quantization [(para 5, teaches quantization on encoder, on the decoder side it is inverse-quantization)]  
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the system disclosed by Sugio with the teaching of Lu, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Sugio in view of Lu does not explicitly teach wherein the quantization parameter is generated per quantization unit and a minimum size of the quantization unit is adjusted per picture, the quantization parameter is generated using a quantization parameter predictor and a differential quantization parameter and
wherein available blocks of a left block, an above block, an above-right block and an left-below block are set as available spatial merge candidate blocks, and available above-left block is added as available merger candidate block when at least one of the left block, the above block, the above-right block, and the left-below block is unavailable.


 however Chen, in the same field of endeavor, teaches wherein the quantization parameter is generated per quantization unit and a minimum size of the quantization unit is adjusted per picture, [(para 110, 109, please note minimum QP depth {used to find minimum coding unit size } is signaled, in a PPS {para 110} PPS is picture parameter set {para 109})] , the quantization parameter is generated using a quantization parameter predictor and a differential quantization parameter[(equation 1 in para 108 and para 109; QPy,PREV teaches the predictor and the delta QP teaches the differential)] ,

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the system disclosed by Sugio in view of Lu by incorporating the teaching of Chen, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 


Sugio in view of Lu in view of Chen does not explicitly teach wherein available blocks of a left block, an above block, an above-right block and an left-below block are set as available spatial merge candidate blocks, and available above-left block is added as available merger candidate block when at least one of the left block, the above block, the above-right block, and the left-below block is unavailable.


however Zheng, in the same field of endeavor, teaches available blocks of a left block, an above block, an above-right block and an left-below block are set as available spatial merge candidate blocks, and available above-left block is added as available merger candidate block when at least one of the left block, the above block, the above-right block, and the left-below block is unavailable [( and Provisional application no: 61/499114 see Fig.4 and para 13)] , 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art at the time the invention was made to combine the teaching of the prior art because by reusing motion information, even more, processing of motion estimation is reduced by avoiding full motion estimation. 


Chen additionally teaches with respect to claim 2. The method of claim 1, wherein a minimum size of the quantization unit is derived using a parameter specifying the depth of between the minimum size of the quantization unit and a size of a largest coding unit. [(para 110, 109, please note minimum QP depth is defined)] ,

Regarding Claim 4. The method of claim 1, wherein when the left and above quantization are unavailable, the previous quantization parameter is set as the quantization parameter predictor. [(see analysis of claim 1)] 

Regarding Claim 6; see analysis of claim 1 and note Sugio in view of Lu in view of Chen in view of Zheng additionally teaches entropy encoding and signaling information on the merge index[(Sugio para 181,  68)] , information on the quantized block [(Lu para 56, 60; Fig, 5 and Fig.3)] , and information on a differential quantization parameter[(para 44 of Chen)] 

Regarding Claim 7; see analysis of claim 1 & 6 and note Sugio teaches a non-transitory computer-readable storage medium storing encoded video information, comprising: a bit stream stored in the medium, ,[(para 27 )] 



Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugio in view of Lu in view of Chen in view of  Zheng further in view of Sugimoto.
Regarding Claim 3: Please refer to previously presented analysis of the base/independent claim and any intervening claim(s) on which the current claim depends upon and section of prior art(s) relied upon therein. 
Sugio in view of Lu in view of Chen in view of Zheng does not explicitly shows the differential quantization parameter is generated by restoring a bin string indicating an absolute value of the differential quantization parameter and a bin indicating a sign of the differential quantization parameter.

However Sugimoto teaches differential quantization parameter is generated by restoring a bin string indicating an absolute value of the differential quantization parameter and a bin indicating a sign of the differential quantization parameter ((Fig. 10, 9 and para 39 & para 38. This is described with respect to encoding, during the decoding it will be restored))
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the system disclosed by Sugio in view of Lu in view of Chen in view of Zhou to include the teaching of Sugimoto, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention ((because use of a bin string indicating an absolute value of the differential quantization parameter and a bin indicating a sign of the differential quantization parameter are used for quantization process in Sugimoto which will be used for same purpose in the combined system )).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugio in view of Lu in view of Chen in view of Zheng further in view of Yu.

Regarding Claim 5: Please refer to previously presented analysis of the base/independent claim and any intervening claim(s) on which the current claim depends upon and section of prior art(s) relied upon therein. 

Sugio in view of Lu in view of Chen in view of Zheng does not explicitly shows that when a size of the quantized block is larger than a predetermined size, a plurality of subsets are generated by inversely scanning quantized coefficient information and the quantized block is generated by inversely scanning the plurality of subsets using a diagonal scan.

However Yu teaches that when a size of quantized block is larger than a predetermined size, a plurality of subsets are generated by inversely scanning quantized coefficient information and the quantized block is generated by inversely scanning the plurality of subsets using a diagonal scan. ((para 100: Also see para   80, & 81 & 97, 98))
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the system disclosed by Sugio in view of Lu in view of Chen in view of Zhou to include the teaching of Yu, because such incorporation would aligned the system with known techniques of high efficiency video coding therefore improve the coding efficiency ((see para 100 & 9)).





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.  11089322 Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims teach all the limitations of instant claim, except “wherein available blocks of a left block, an above block, an above-right block and an left-below block are set as available spatial merge candidate blocks, and available above-left block is added as available merger candidate block when at least one of the left block, the above block, the above-right block, and the left-below block is unavailable.”.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No.  10182239. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims has all the limitations of a decoding apparatus that would be used to perform the method of instant claim 1. The instant claim comprises a subset of the patented claims limitations.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No.  9532049 in view of Sugio Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims teaches all the limitations of instant claim, except “wherein the temporal merge candidates are motion information of temporal merge candidate blocks”. However this is taught by Sugio (see the prior art analysis). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the system disclosed by the patented claim with the teaching of Sugio as such modification would have been predictable.
Claims 4, 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.  11089322 in view of Sugio. Please see the prior art analysis and note the combination would have been predictable.
Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.  11089322 in view of Chen. Please see the prior art analysis and note the combination would have been predictable.
Claims 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.  11089322 in view of Sugimoto. Please see the prior art analysis and note the combination would have been predictable.
Claims 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.  11089322 in view of Yu. Please see the prior art analysis and note the combination would have been predictable.
Claims 4, 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.  10182239 in view of Sugio. Please see the prior art analysis and note the combination would have been predictable.
Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.  10182239 in view of Chen. Please see the prior art analysis and note the combination would have been predictable.
Claims 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.  10182239 in view of Sugimoto. Please see the prior art analysis and note the combination would have been predictable.
Claims 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.  10182239 in view of Yu. Please see the prior art analysis and note the combination would have been predictable.
Claims 4, 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.  9532049 in view of Sugio. Please see the prior art analysis and note the combination would have been predictable.
Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.  9532049 in view of Sugio in view of Chen. Please see the prior art analysis and note the combination would have been predictable.
Claims 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.  9532049 in view of Sugio in view of Sugimoto. Please see the prior art analysis and note the combination would have been predictable.
Claims 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.  9532049 in view of Sugio in view of Yu. Please see the prior art analysis and note the combination would have been predictable.


Communication with applicant
Examiner initially proposed amendment to overcome non-prior art issues. However, examiner later found prior art Zheng. Based on Zheng in combination of other previously found prior arts, the claims are found to be obvious. On 05/05/2022 examiner notified this to Mr. Bradford Fritz, through telephonic conversation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426